Exhibit 10.1

AMENDED AND RESTATED

REORGANIZATION AND STOCK PURCHASE AGREEMENT

This REORGANIZATION AND STOCK PURCHASE AGREEMENT dated as of September 23, 2009
(this “Agreement”) amends and restates that certain Reorganization and Stock
Purchase Agreement originally entered into March 11, 2008 (as subsequently
amended), (collectively, the “Original Agreement”), is by and between Stem Cell
Therapy International, Inc., a Nevada corporation (“SCII”), and Histostem Co.,
Ltd., a Korean Company (“Histostem,” and together with SCII, the “Parties”).

WHEREAS, Histostem desires to acquire a controlling interest of SCII; and

WHEREAS, the Board of Directors of SCII desire to issue a controlling interest
of SCII to Histostem; and

WHEREAS, SCII desires to acquire a majority controlling interest in Histostem;
and

WHEREAS, the Board of Directors of Histostem desire to issue a controlling
interest of Histostem to SCII; and

WHEREAS, the parties hereto intend that the transaction contemplated here by
shall be completed as a tax-free exchange of stock.

NOW, THEREFORE, The respective Boards of Directors of Histostem and SCII deem it
advisable and in the best interests of their corporations and the respective
shareholders of their corporations that Histostem acquire a 60% controlling
interest in the securities of SCII, and SCII acquire a 90% controlling interest
in the securities of Histostem, in accordance with the terms and conditions of
this Reorganization and Stock Purchase Agreement.

1. Conflict. In the event there is a conflict between the terms of the Original
Agreement with amended and restated Agreement, the terms of this Agreement shall
control any interpretation. This Agreement supersedes and restates the Original
Agreement including without limitation all of the amendments thereto.

2. Pre-Closing Actions of SCII. Either prior to or immediately upon execution of
this Agreement and prior to any Closing as set forth herein, SCII shall
undertake the following actions:

(a) The Board of Directors of SCII shall unanimously approve and deliver to
Cutler Law Group (“Escrow”) in escrow resolutions with respect to (a) approving
the Transactions set forth herein; (b) increasing or directing the size of the
Board of Directors to be seven members; (c) electing five persons designated by
Histostem to the Board of Directors and electing two persons by the current
management of SCII, (d) approving an increase in the authorized common stock to
a total of 500,000,000 shares, and (e) approving a name change of the
corporation to AmStem International Corp.

(b) SCII shall prepare and file either a 14C Information Statement or a 14A
proxy statement with the US Securities and Exchange Commission to increase the
authorized common stock of SCII to 500,000,000 shares and to change the name of
the Company to AmStem International Corp.

(c) SCII shall issue and deliver to Cutler Law Group as Escrow (the “Escrow
Agent”) for a total of at least 75,382,640 shares of common stock of SCII (which
at the time of Closing will reflect at least 60% of the fully diluted issued and
outstanding common stock of SCII) for

 

1



--------------------------------------------------------------------------------

delivery to Histostem at Closing (the “Escrowed SCII Shares”). In the event that
SCII issues any shares prior to Closing, SCII shall issue and deliver additional
shares to Histostem at Closing based on 60% of the fully diluted and issued and
outstanding common stock at the date of Closing.

(d) SCII shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.

(e) SCII shall have the right to issue and deliver to Cutler Law Group as Escrow
1,000,000 shares each to Brian Lee and Princeton Healthcare for services
rendered to Histostem, and 2,000,000 shares to Gerald Newman. Such shares may be
released and delivered at or prior to Closing subject to completion of
appropriate documents which are not a condition to this Agreement.

(f) SCII shall prepare and file a either a 14C information statement or a 14A
proxy statement, file same with the US Securities and Exchange Commission, mail
it to its shareholders, and subsequently amend the Articles of Incorporation to
increase the authorized common stock to 500,000,000 shares and to change the
company’s name to Amstem International Corp.

2. Pre-Closing Actions of Histostem. Immediately upon execution of this
Agreement and prior to the Closing as set forth herein, Histostem shall
undertake the following actions:

(a) The Board of Directors of Histostem shall execute and deliver resolutions
approving the Transactions set forth herein.

(b) Histostem either has or shall issue and deliver to Cutler Law Group as
Escrow (the “Escrow Agent”) for a total of 177,875,865 shares of common stock of
Histostem (representing not less than 90% of the fully diluted equity of
Histostem) for delivery to SCII at Closing (the “Escrowed Histostem Shares”).

(c) Histostem shall cooperate with its reasonable best efforts to assist SCII to
prepare and complete the documents necessary to be filed with local, state and
federal authorities to consummate the transactions contemplated hereby.

3. Conditions to Closing. The parties’ obligation to close the proposed
Acquisition will be subject to specified conditions precedent including, but not
limited to, the following:

(a) the representations and warranties of Histostem as set forth in Section 6
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of Histostem shall have occurred;

(b) the representations and warranties of SCII as set forth in Section 7 herein
shall remain accurate as of the Closing Date and no material adverse change in
the business of SCII shall have occurred;

(c) all the documents necessary to be filed with local, state and federal
authorities are prepared

(d) SCII shall have provided the board resolutions and any other approval
required to complete the board election and the name change.

 

2



--------------------------------------------------------------------------------

(e) SCII shall retain its good standing as a publicly traded company under the
Securities Exchange Act, trading on the over the counter bulletin board under
the symbol “SCII”.

4. At the Closing.

(a) At the Closing, Cutler Law Group shall release from escrow the SCII Board
Resolutions effectuating the election of five new members of the Board of
Directors. The members of the Board of Directors of SCII except for two members
prior to Closing shall submit resignations at Closing.

(b) At the Closing, Cutler Law Group shall deliver the Escrowed SCII Shares to
Histostem.

(c) At the Closing, Cutler Law Group shall deliver the Escrowed Histostem Shares
to SCII.

(d) At the Closing, the existing officers of SCII shall resign and be replaced
by those officers appointed by the new Board of Directors.

5. Timing of Closing. The Closing shall occur upon the satisfaction of the
conditions set forth in this Agreement and upon instructions from the parties
hereto to the Escrow Agent. The Closing Date shall occur as soon as possible
after the execution of this restated Agreement and upon completion of the
amendment to the Articles of Incorporation, unless the Escrow Agent receives
instructions otherwise from the parties or notice from a party that the
conditions set forth herein have not occurred. In the event the Closing does not
occur on or before April 30, 2010, (i) the Escrow Agent shall return the
Escrowed Histostem Shares to Histostem and (ii) the Escrow Agent shall return
the Escrowed SCII Shares to SCII.

6. Post-Closing Actions. SCII and Histostem acknowledge, understand and agree
that five days after the Closing that the combined entities shall issue 7.5% of
its fully diluted common stock as settlement of litigation between Histostem and
Histostem, Incorporated (“Histostem USA”).

7. Representations of Histostem. Except as set forth in the Histostem Financial
Statements, Histostem represents and warrants as follows:

(a) Ownership of Shares. As of the Closing Date, SCII will become the record and
beneficial owner of the Escrowed Histostem Shares. The Escrowed Histostem Shares
will be free from claims, liens or other encumbrances, except as provided under
applicable federal and state securities laws;

(b) Fully paid and Nonassessable. The Escrowed Histostem Shares constitute duly
and validly issued shares of Histostem, and are fully paid and nonassessable,
and Histostem further represents that it has the power and the authority to
execute this Agreement and to perform the obligations contemplated hereby;

(c) Organization of Histostem; Authorization. Histostem is a corporation duly
organized, validly existing and in good standing under the laws of the Republic
of Korea with full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action of Histostem and this Agreement constitutes a valid and binding
obligation of Histostem; enforceable against it in accordance with its terms.
Histostem has no subsidiaries.

 

3



--------------------------------------------------------------------------------

(d) Capitalization. As of the date of the original Agreement, Histostem had a
total of 9,763,985 shares of common stock issued and outstanding. As of the
Closing Date, Histostem will have a total of no more than 19,763,985 shares of
common stock issued and outstanding (not including the Escrowed Histostem
Shares) and no shares of preferred stock issued and outstanding. No shares have
otherwise been registered under state or federal securities laws. As of the
Closing Date, all of the issued and outstanding shares of common stock of
Histostem are validly issued, fully paid and non-assessable and there is not and
as of the Closing Date there will not be outstanding any warrants, options or
other agreements on the part of Histostem obligating Histostem to issue any
additional shares of common or preferred stock or any of its securities of any
kind. Histostem will not issue any shares of capital stock from the date of this
Agreement through the Closing Date.

(e) No Conflict as to Histostem and Subsidiaries. Neither the execution and
delivery of this Agreement nor the consummation of the exchange of the Histostem
Shares will (a) violate any provision of the certificate of incorporation or
by-laws (or other governing instrument) of Histostem or (b) violate, or be in
conflict with, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or excuse performance by any
Person of any of its obligations under, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any Encumbrance upon any property or assets of Histostem under,
any material agreement or commitment to which Histostem is a party or by which
its property or assets is bound, or to which any of the property or assets of
Histostem is subject, or (c) violate any statute or law or any judgment, decree,
order, regulation or rule of any court or other Governmental Body applicable to
Histostem except, in the case of violations, conflicts, defaults, terminations,
accelerations or encumbrances described in clause (b) of this Section for such
matters which are not likely to have a material adverse effect on the business
or financial condition of Histostem.

(f) Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by Histostem in connection with the
execution, delivery and performance of this Agreement by Histostem or the
consummation of the sale of the Escrowed Histostem Shares.

(g) Other Consents. No consent of any Person is required to be obtained by
Histostem to the execution, delivery and performance of this Agreement or the
consummation of the sale of the Histostem Shares, including, but not limited to,
consents from parties to leases or other agreements or commitments, except for
any consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of Histostem.

(h) Litigation. There is no action, suit, inquiry, proceeding or investigation
by or before any Court or Governmental body pending or threatened in writing
against or involving Histostem which is likely to have a material adverse effect
on the business or financial condition of Histostem, or which questions or
challenges the validity of this Agreement. Histostem is not subject to any
judgment, order or decree that is likely to have a material adverse effect on
the business or financial condition of Histostem.

(i) Absence of Certain Changes. Histostem has not:

1. suffered the damage or destruction of any of its properties or assets
(whether or not covered by insurance) which is materially adverse to the
business or financial condition of Histostem, or made any disposition of any of
its material properties or assets other than in the ordinary course of business;

 

4



--------------------------------------------------------------------------------

2. made any change or amendment in its certificate of incorporation or by-laws,
or other governing instruments;

3. other than the Histostem Escrowed Shares , issued or sold any Equity
Securities or other securities, acquired, directly or indirectly, by redemption
or otherwise, any such Equity Securities, reclassified, split-up or otherwise
changed any such Equity Security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;

4. organized any new Subsidiary or acquired any Equity Securities of any Person
or any equity or ownership interest in any business;

5. borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;

6. paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;

7. prepaid any material obligation having a maturity of more than 90 days from
the date such obligation was issued or incurred;

8. cancelled any material debts or waived any material claims or rights, except
in the ordinary course of business;

9. disposed of or permitted to lapse any rights to the use of any material
patent or registered trademark or copyright or other intellectual property owned
or used by it;

10. sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;

11. granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);

(j) Compliance with Law. The operations of Histostem have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of Histostem. Histostem has not received any notification of any asserted
present or past failure by it to comply with any such applicable laws or
regulations. Histostem has all material licenses, permits, orders or approvals
from the Governmental Bodies required for the conduct of its business, and is
not in material violation of any such licenses, permits, orders and approvals.
All such licenses, permits, orders and approvals are in full force and effect,
and no suspension or cancellation of any thereof has been threatened.

(k) Title to Properties. Either Histostem or one of its Subsidiaries owns all
the material properties and assets that they purport to own (real, personal and
mixed, tangible and intangible), including, without limitation, all the material
properties and assets reflected in the their financial statements. All
properties and assets, including without limitation technology and intangible
assets, are free and clear of all material encumbrances and are not, in the case
of real property, subject to any material rights of way, building use
restrictions, exceptions, variances, reservations or limitations of any nature
whatsoever except, with respect to all such properties and assets, (a) mortgages
or security interests shown on the Histostem financial statements as securing
specified liabilities or obligations, with respect to which no default (or event
which, with notice or lapse of time or both, would constitute a default) exists,
(b) mortgages or security interests

 

5



--------------------------------------------------------------------------------

incurred in connection with the purchase of property or assets after the date of
the Histostem financial statements (such mortgages and security interests being
limited to the property or assets so acquired), with respect to which no default
(or event which, with notice or lapse of time or both, would constitute a
default) exists, (c) as to real property, (i) imperfections of title, if any,
none of which materially detracts from the value or impairs the use of the
property subject thereto, or impairs the operations of Histostem or any of its
Subsidiaries and (ii) zoning laws that do not impair the present or anticipated
use of the property subject thereto, and (d) liens for current taxes not yet
due. The properties and assets of Histostem and its subsidiaries include all
rights, properties and other assets necessary to permit Histostem and its
subsidiaries to conduct Histostem’s business in all material respects in the
same manner as it is conducted on the date of this Agreement.

8. Representations of SCII. SCII for their respective rights and interests
represent and warrant as follows:

(a) Organization; Authorization. SCII is a corporation duly organized, validly
existing and in good standing under the laws of Nevada with full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action of SCII and this
Agreement constitutes a valid and binding obligation; enforceable against in
accordance with its terms. SCII has no subsidiaries.

(b) Capitalization. The authorized capital stock of SCII consists of 100,000,000
shares of common stock, par value $0.001 per share, and 10,000,000 shares of
preferred stock, par value $0.001 per share. As of the date of this Agreement,
SCII has 50,255,093 shares of common stock issued and outstanding (not including
5,000,000 shares which are to be cancelled prior to closing and 4,000,000 shares
to be issued to various advisors pursuant to this Agreement) and no shares of
preferred stock issued and outstanding. No shares have otherwise been registered
under state or federal securities laws. As of the Closing Date, all of the
issued and outstanding shares of common stock of SCII are validly issued, fully
paid and non-assessable and, there is not and as of the Closing Date there will
not be outstanding any warrants, options or other agreements on the part of SCII
obligating any of SCII to issue any additional shares of common or preferred
stock or any of its securities of any kind, except for such shares or securities
issued in conjunction with the raising of the necessary capital called for in
this Agreement to provide funds for this transaction. The Common Stock of SCII
is presently trading on the over the counter bulletin board under the symbol
“SCII”.

(c) No Conflict as to SCII and Subsidiaries. Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated herein
will (a) violate any provision of the articles of incorporation or organization
of SCII or any of its Subsidiaries or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of any of SCII or any of its
Subsidiaries under, any material agreement or commitment to which any of SCII,
any of its Subsidiaries is a party or by which any of their respective property
or assets is bound, or to which any of the property or assets of any of SCII or
any of its Subsidiaries is subject, or (c) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or other Governmental
Body applicable to SCII or any of its Subsidiaries except, in the case of
violations, conflicts, defaults, terminations, accelerations or Encumbrances
described in clause (b) of this Section for such matters which are not likely to
have a material adverse effect on the business or financial condition of SCII
and its subsidiaries, taken as a whole.

 

6



--------------------------------------------------------------------------------

(d) Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by SCII or any of either of its
Subsidiaries in connection with the execution, delivery and performance of this
Agreement by SCII or the consummation of the transactions contemplated herein.

(e) Other Consents. No consent of any Person is required to be obtained by SCII
to the execution, delivery and performance of this Agreement or the consummation
of the transactions contemplated herein, including, but not limited to, consents
from parties to leases or other agreements or commitments, except for any
consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of SCII.

(f) Litigation. There is no action, suit, inquiry, proceeding or investigation
by or before any court or Governmental Body pending or threatened in writing
against or involving SCII or any of its Subsidiaries which is likely to have a
material adverse effect on the business or financial condition of SCII and any
of its Subsidiaries, taken as whole, or which would require a payment by SCII or
its subsidiaries in excess of $2,000 in the aggregate or which questions or
challenges the validity of this Agreement. Neither SCII nor any or its
Subsidiaries is subject to any judgment, order or decree that is likely to have
a material adverse effect on the business or financial condition of SCII or any
of its Subsidiaries, taken as a whole, or which would require a payment by SCII
or its Subsidiaries in excess of $2,000 in the aggregate.

(g) Absence of Certain Changes. Neither SCII nor any of its Subsidiaries has:

1. suffered the damage or destruction of any of its properties or assets
(whether or not covered by insurance) which is materially adverse to the
business or financial condition of SCII and its Subsidiaries, taken as a whole,
or made any disposition of any of its material properties or assets other than
in the ordinary course of business;

2. made any change or amendment in its certificate of incorporation or by-laws,
or other governing instruments;

3. paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;

4. prepaid any material obligation having a maturity of more than 90 days from
the date such obligation was issued or incurred;

5. cancelled any material debts or waived any material claims or rights, except
in the ordinary course of business;

6. disposed of or permitted to lapse any rights to the use of any material
patent or registered trademark or copyright or other intellectual property owned
or used by it;

7. granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);

8. purchased or entered into any contract or commitment to purchase any material
quantity of raw materials or supplies, or sold or entered into any contract or
commitment to sell any material quantity of property or assets, except
(i) normal contracts or commitments for the purchase of, and normal purchases
of, raw materials or supplies, made in the ordinary course business, (ii) normal
contracts or commitments for the sale of, and normal sales of, inventory in the
ordinary course of business, and (iii) other contracts, commitments, purchases
or sales in the ordinary course of business;

 

7



--------------------------------------------------------------------------------

9. written off or been required to write off any notes or accounts receivable in
an aggregate amount in excess of $2,000;

10. written down or been required to write down any inventory in an aggregate
amount in excess of $ 2,000;

11. entered into any collective bargaining or union contract or agreement; or

12. other than the ordinary course of business, incurred any liability required
by generally accepted accounting principles to be reflected on a balance sheet
and material to the business or financial condition of SCII and their
subsidiaries taken as a whole.

(h) Compliance with Law. The operations of SCII and its Subsidiaries have been
conducted in accordance with all applicable laws and regulations of all
Governmental Bodies having jurisdiction over them, except for violations thereof
which are not likely to have a material adverse effect on the business or
financial condition of SCII and its Subsidiaries, taken as a whole, or which
would not require a payment by SCII or its Subsidiaries in excess of $2,000 in
the aggregate, or which have been cured. Neither SCII nor any of its
Subsidiaries has received any notification of any asserted present or past
failure by it to comply with any such applicable laws or regulations. SCII and
its Subsidiaries have all material licenses, permits, orders or approvals from
the Governmental Bodies required for the conduct of their businesses, and are
not in material violation of any such licenses, permits, orders and approvals.
All such licenses, permits, orders and approvals are in full force and effect,
and no suspension or cancellation of any thereof has been threatened.

9. Fundraising.

(a) Fundraising Goal. The parties hereto acknowledge and agree that an
initial fund raising goal of $5,000,000 to $10,000,000 should be arranged within
60 days from the date of signing on this agreement, subject to the best efforts
basis fundraising efforts by SCII. Ultimately it is the combined management’s
intention to strategically obtain approximately $70,000,000 to $80,000,000 of
capital to fully implement our business potentials and activities over the next
18 months to 30 months from the success of the acquisition and the initial fund
raising stated above.

(b). Best Efforts Basis. It is understood that the fundraising efforts to be
undertaken will be on a best efforts basis, as that term is understood by U.S.
investment bankers and public companies raising capital

(c). Source of Capital. The capital required for operations shall be provided
from newly issued stock of SCII (as a combined entity).

10. Antidilution. For a period of twenty-four months from the date of the first
round of financing, Histostem agrees not to attempt or implement any reverse
splits or other efforts to dilute the shares of the SCII.

 

8



--------------------------------------------------------------------------------

11. Notices. Any notice which any of the parties hereto may desire to serve upon
any of the other parties hereto shall be in writing and shall be conclusively
deemed to have been received by the party at its address, if mailed, postage
prepaid, United States mail, registered, return receipt requested, to the
following addresses:

 

If to Histostem    Histostem, Ltd.    518-4    Seoul Life Foundation Bldg.   
Dunchon-dong, Kangdong-gu,    Seoul 134-060,    South Korea    Attn: Dr. Hoon
Han, President If to SCII:    Stem Cell Therapy International, Inc.    13046
Racetrack Road #233    Tampa, FL 33626    Facsimile No.: (866) 024-0751    Attn:
David Stark, President    Copy to:   

Cutler Law Group

9814 Crystal Blvd

Baytown, TX 77521

Facsimile No.: (800) 836-0714

Attention: M. Richard Cutler

12. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives and successors and assigns of the parties.

13. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, and the parties submit to the exclusive
jurisdiction of the courts of Nevada in respect of all disputes arising
hereunder.

14. Counterparts. This Agreement may be signed in one or more counterparts, all
of which taken together shall constitute an entire agreement.

15. Confidential Information. Each of Histostem and SCII hereby acknowledges and
agrees that all information disclosed to each other whether written or oral,
relating to the other’s business activities, its customer names, addresses, all
operating plans, information relating to its existing services, new or
envisioned products or services and the development thereof, scientific,
engineering, or technical information relating to the others business, marketing
or product promotional material, including brochures, product literature, plan
sheets, and any and all reports generated to customers, with regard to
customers, unpublished list of names, and all information relating to order
processing, pricing, cost and quotations, and any and all information relating
to relationships with customers, is considered confidential information, and is
proprietary to, and is considered the invaluable trade secret of such party
(collectively “Confidential Information”). Any disclosure of any Confidential
Information by any party hereto, its employees, or representatives shall cause
immediate, substantial, and irreparable harm and loss to the other. Each party
understands that the other desires to keep such Confidential Information in the
strictest confidence, and that such party’s agreement to do so is a continuing
condition of the receipt and possession of Confidential Information, and a
material provision of this agreement, and a condition that shall survive the
termination of this Agreement. Consequently, each party shall use Confidential
Information for the sole purpose of performing its obligations as provided
herein.

16. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or

 

9



--------------------------------------------------------------------------------

condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.

17. Costs and Expenses. Except as otherwise specifically set forth herein, each
party will bear its own attorneys, brokers, investment bankers, agents, and
finders employed by, such party. The parties will indemnify each other against
any claims, costs, losses, expenses or liabilities arising from any claim for
commissions, finder’s fees or other compensation in connection with the
transactions contemplated herein which may be asserted by any person based on
any agreement or arrangement for payment by the other party.

18. Attorney’s Fees. Should any action be commenced between the parties to this
Agreement concerning the matters set forth in this Agreement or the right and
duties of either in relation thereto, the prevailing party in such Action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its Attorney’s Fees and Costs.

19. Finders. Histostem represents and warrants that there are no finders or
other parties which have represented Histostem in connection with this
transaction which have not received appropriate compensation. In the event any
such finders make a claim for any fee, share issuance of other compensation in
connection with the transactions contemplated hereby, they shall be the sole
responsibility of Histostem. SCII represents and warrants that there are no
finders or other parties which have represented SCII in connection with this
transaction. In the event any such finders make a claim for any fee, share
issuance of other compensation in connection with the transactions contemplated
hereby, they shall be the sole responsibility of SCII.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

For and on behalf of:   Histostem Ltd   a Korean corporation   By:  

/s/ Dr. Hoon Han

    Dr. Hoon Han     President For and on behalf of:   Stem Cell Therapy
International, Inc.   a Nevada corporation   By:  

/s/ David Stark

    David Stark     President

 

11